DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/7/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticiapted by or, in the alternative, under 35 U.S.C. 103 as obvious over  Carlsten et al. [US2016/0151965, of record, previously cited “Carlsten”].
Carlsten discloses an assembly of at least a first part (201a) and a second part (201b). The assembly includes all of the structure disclosed in claim 1, including at least one susceptor (230/430) positioned between the parts (201a and 201b), wherein the susceptor comprises a plurality of discontinuous conductive elements (432a, 432b) (Figures 3, 4B; paragraphs 0021-22, 0027). 
With respect to claim 20, Carlsten discloses an assembly of at least a first part (201a) and a second part (201b). The assembly includes all of the structure disclosed in claim 12, including at least one susceptor (230/430/530), in the form of a sheet (Figure 4B shows susceptor 430 in the form of a sheet, and Figure 5 shows the susceptor 530 in the form of a sheet) positioned between the parts (201a and 201b), wherein the susceptor comprises a plurality of discontinuous conductive elements (432a, 432b)  in a plane of the sheet (Figures 3, 4B; paragraphs 0021-22, 0027; Figure 4B shows susceptor 430 in a plane of the sheet, and Figure 5 shows the susceptor 530 in the plane of the sheet). 
In the vent Carlsten is found not to anticipate the claims, Carlsten at least discloses all of the required structure in various embodiments and it would have been obvious to one of ordinary skill to combine the structure elements from various embodiment as it is the predictable use of known prior art elements for their intended purpose. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al. [US2016/0375629, of record, previously cited, “Matsen”] in view of Carlsten and Anderhuber et al. [US2002/0011486, newly cited, “Anderhuber”].
Matsen discloses an induction welding process for joining respective contact faces of at least first and second parts (first component 246, second component 248) by at least one induction weld (paragraphs 0047, 0091, 0097), the 5induction welding process comprising: positioning at least one susceptor (welding promoter 260 including smart susceptors 262) between the respective contact faces of the first and second parts (paragraphs 0050-52); holding the first and second parts pressed against each other (paragraph 0058, 0097); and producing using an inductor electromagnetic field to generate an induced current that 10engenders heating of the susceptor (paragraph 0053, 0097). 
Matsen discloses the susceptor comprises smart susceptors and may take the form of wire (paragraph 0052), and it’s unclear from the description of Matsen if there is a plurality of discontinuous conductive elements.  
Carlsten discloses a method of coupling using electromagnetic energy. Carlsten discloses the use of a susceptor material that is heated by the presence of an electromagnetic field (paragraphs 0022-23).  Carlsten discloses the susceptor can be a single continuous conductive element (Figure 4A, paragraph 0026) or a plurality of discontinuous conductive elements (Figure 4B, paragraph 0027). 
	Matsen suggests a flux director (208) and the directing magnetic flux toward the susceptor materials (paragraphs 0054-55), but does not explicitly disclose generating, using a complementary magnetic circuit, at least one complementary electromagnetic field, which is in addition to the electromagnetic field generated by the inductor. 
	Anderhuber discloses an induction heating device.  The device comprises induction coils (2) and a magnetic circuit (6) to ensure the guidance of the magnetic flux produced by the coils (paragraphs 0024-27, 0006, 0010, 0011). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Matsen by using a susceptor that is a plurality of discontinuous conductive elements as taught by Carlsten in order to improve the flow of molten material at the weld area and the formation of a leakage path or void in the weld can be prevented, and as the predictable use of known alternatives for their intended purpose is within the ability of one of ordinary skill; and to modify the method of Matsen to use a complementary magnetic circuit to generate a complementary electromagnetic field as taught by Anderhuber in order to adapt the heating device to heat materials of various widths and to ensure thermal homogeneity within the materials heated. 
With respect to claim 6, Carlsten discloses the 5discontinuous conductive elements cover from 20 to 40% of a total area of the susceptor (Carlsten shows an embodiment that covers about 20-40% of an area in Figure 3 and 4B; additionally one of ordinary skill would appreciate the coverage of the conductive elements will change the spaces or gaps between susceptor portions which Carlsten discloses flow though the susceptor; paragraph 0027, 0030, one of ordinary skill would appreciate optimizing this parameter though routine experimentation to achieve sufficient adhesive flow to prevent leakage while ensuring sufficient coverage to sufficiently heat the weld area). 
With respect to claim 8, Matsen discloses the inductor is parameterized so that the electromagnetic field has a frequency lower than 50 kHz (paragraph 0054). 
With respect to claim 10, Matsen discloses assembling at 20least one stiffener and one panel, the stiffener being positioned against a contact face of the panel, wherein the inductor is positioned opposite the contact face of the panel when it generates the electromagnetic field that produces the induction weld (first component is a skin/panel, and a second component is a stiffener, and the induction coils are positioned on both sides of the first component; paragraph 0074, Figure 5). 
With respect to claim 11, the combination of Matsen and Carlsten discloses all of the structure required by claim 11, see the discussion of claim 1 above. 
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen, Carlsten, Anderhuber, and further in view of Fathi et al. [US2007/0284034, of record, previously cited, “Fathi”].
Matsen as modified discloses an induction welding process. Applicant is referred to paragraph 7 for a detailed discussion of Matsen as modified.  
Matsen discloses the use of a susceptor, and Carlsten teaches a susceptor comprising a plurality of discontinuous conductive elements. Carlsten discloses the discontinuous conductive elements (discrete susceptor portions) can be of any suitable shape and deposited in an array or other suitable pattern (paragraph 0027). Fathi discloses a method of bonding using conductive traces as a susceptor material (paragraph 0011, 0013). Fathi discloses using conductive traces in a configuration that will provide uniform heating (paragraph 0021). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Matsen by using conductive traces in any of the configurations taught by Fathi in order to ensure uniform heating of the bond area, additionally it is within the ability of one of ordinary skill to select a susceptor from known and suitable susceptor configurations as the susceptor configurations are being predictably used for their intended purpose. 
With respect to claim 2, Fathi discloses a conductive trace configuration that is a closed loop (Figure 4A). 
With respect to claim 3, Fathi discloses each conductive element is inscribed in a square with a side length shorter than or equal to 7mm (Figure 4A; paragraph 0053). 
With respect to claim 4, the susceptor as taught by the combination of Matsen, Carlsten and Fathi takes the form of a sheet, wherein the distinct elements are positioned in a plane of the sheet.  Matsen discloses the susceptor is located between parts (weld promoter 516, Figure 5; between the skin and stiffeners of Figure 8), and the Figures show structure that would require the susceptor to be in the form of a sheet.  Carlsten shows the susceptor (430) is arranged in the form of a sheet, wherein the arrangement of the susceptor has a length and a width as shown in Figure 4B. Carlsten also shows the susceptor (530) is positioned in a plane of the sheet (Figure 5).  Fathi discloses the susceptor (traces) with dimensions that are consistent with the form of a sheet (paragraph 0053). Fathi shows the traces are in the form of a sheet and are positioned in a plane of the sheet (Figures 1, 2, 3, 3A, 4C). 
With respect to claim 5, Fathi discloses the conductive traces have a thickness smaller than or equal to 2mm (paragraph 0053). 
With respect to claim 7, Fathi discloses the conductive traces are made of copper (paragraph 0054). 
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen in view of Carlsten and Fathi. 
Matsen discloses an induction welding process for joining respective contact faces of at least first and second parts (first component 246, second component 248) by at least one induction weld (paragraphs 0047, 0091, 0097), the 5induction welding process comprising: positioning at least one susceptor (welding promoter 260 including smart susceptors 262) between the respective contact faces of the first and second parts (paragraphs 0050-52); holding the first and second parts pressed against each other (paragraph 0058, 0097); and producing using an inductor electromagnetic field to generate an induced current that 10engenders heating of the susceptor (paragraph 0053, 0097). 
Matsen discloses the susceptor comprises smart susceptors and may take the form of wire (paragraph 0052), and it’s unclear from the description of Matsen if there is a plurality of discontinuous conductive elements.  
Carlsten discloses a method of coupling using electromagnetic energy. Carlsten discloses the use of a susceptor material that is heated by the presence of an electromagnetic field (paragraphs 0022-23).  Carlsten discloses the susceptor can be a single continuous conductive element (Figure 4A, paragraph 0026) or a plurality of discontinuous conductive elements (Figure 4B, paragraph 0027). 
Matsen discloses the susceptor is located between parts (weld promoter 516, Figure 5; between the skin and stiffeners of Figure 8), and the Figures show structure that would require the susceptor to be in the form of a sheet.  Matsen does not disclose discontinuous conductive elements positioned in a plane of the sheet.  
Carlsten discloses the discontinuous conductive elements (discrete susceptor portions) can be of any suitable shape and deposited in an array or other suitable pattern (paragraph 0027). Carlsten shows the susceptor (430) is arranged in the form of a sheet, wherein the arrangement of the susceptor has a length and a width as shown in Figure 4B. Carlsten also shows the susceptor (530) is positioned in a plane of the sheet (Figure 5).  Fathi discloses a method of bonding using conductive traces as a susceptor material (paragraph 0011, 0013). Fathi discloses using conductive traces in a configuration that will provide uniform heating (paragraph 0021). Fathi discloses the susceptor (traces) with dimensions that are consistent with the form of a sheet (paragraph 0053). Fathi shows the traces are in the form of a sheet and are positioned in a plane of the sheet (Figures 1, 2, 3, 3A, 4C). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Matsen by using a susceptor that is a plurality of discontinuous conductive elements as taught by Carlsten in order to improve the flow of molten material at the weld area and the formation of a leakage path or void in the weld can be prevented, and as the predictable use of known alternatives for their intended purpose is within the ability of one of ordinary skill; and to modify the method of Matsen by arranging the discontinuous conductive elements in a plane of a sheet as taught by Carlsten and Fathi as it is within the ability of one of ordinary skill to select a susceptor from known and suitable susceptor configurations as the susceptor configurations are being predictably used for their intended purpose. 
With respect to claim 13, Fathi discloses a conductive trace configuration that is a closed loop (Figure 4A). 
With respect to claim 14, Fathi discloses each conductive element is inscribed in a square with a side length shorter than or equal to 7mm (Figure 4A; paragraph 0053). 
With respect to claim 15, Fathi discloses the conductive traces have a thickness smaller than or equal to 2mm (paragraph 0053).	
With respect to claim 16, Carlsten discloses the 5discontinuous conductive elements cover from 20 to 40% of a total area of the susceptor (Carlsten shows an embodiment that covers about 20-40% of an area in Figure 3 and 4B; additionally one of ordinary skill would appreciate the coverage of the conductive elements will change the spaces or gaps between susceptor portions which Carlsten discloses flow though the susceptor; paragraph 0027, 0030, one of ordinary skill would appreciate optimizing this parameter though routine experimentation to achieve sufficient adhesive flow to prevent leakage while ensuring sufficient coverage to sufficiently heat the weld area). 
With respect to claim 17, Fathi discloses the conductive traces are made of copper (paragraph 0054).
With respect to claim 18, Matsen discloses the inductor is parameterized so that the electromagnetic field has a frequency lower than 50 kHz (paragraph 0054). 
With respect to claim 19, Matsen discloses assembling at 20least one stiffener and one panel, the stiffener being positioned against a contact face of the panel, wherein the inductor is positioned opposite the contact face of the panel when it generates the electromagnetic field that produces the induction weld (first component is a skin/panel, and a second component is a stiffener, and the induction coils are positioned on both sides of the first component; paragraph 0074, Figure 5). 
With respect to claim 20, the combination of Matsen, Carlsten and Fathi discloses all of the structure required by claim 20, see the discussion of claim 12 above. 
Response to Arguments
Applicant’s arguments, filed 1/4/2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Some of applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. Some of the applicant’s arguments are persuasive but moot in view of the new grounds of rejection. 
Applicant asserts the previously cited prior art fails to disclose the amended and newly added subject matter to claim 1, “generating, using a complementary magnetic circuit, at least one complementary electromagnetic field, which is in addition to the electromagnetic field generated by the inductor.
Newly cited Anderhuber discloses an induction heating device which includes a complementary magnetic circuit (6) made of magnetic bars (8) which have their own electromagnetic field in addition to the magnetic field generated by the induction coil.  
With respect to claim 11, applicant does not provide any arguments directed toward the teachings of Carlsten. Applicably merely argues claim 11’s dependency from claim 1 as its reason for patentability. It is noted claim 11 is a product by process claim, and the prior art is merely required to teach the same structure required by the claim, and differences in the method of making the article do not distinguish structure of the claimed invention from the prior art structure. 
With respect to new claims 12-20 applicant argues Fathi does not disclose the conductive traces being in the plane of the sheet.   The combined teachings of Matsen, Carlsten and Fathi satisfy this claim requirement. Matsen discloses a shape and arraignment of parts and a susceptor (weld promoter) between the parts that would result in the susceptor being considered “in the form of a sheet.” It is noted no special definition of sheet is provide in the specification, and the susceptor as taught by Matsen, Carlsten and Fathi would satisfy the broad definition of the form of a sheet.  Carlsten shows in Figure 4B shows a susceptor (430) with a plurality of portions, wherein the susceptor is arranged in the form of a sheet.  Carlsten also shows in Figure 5 that the susceptor (530) is formed in a plane which would be considered a plane of a sheet.  Fathi discloses the susceptor (traces) with dimensions that are consistent with the form of a sheet (paragraph 0053). Fathi shows the traces are in the form of a sheet and are positioned in a plane of the sheet (Figures 1, 2, 3, 3A, 4C).
Applicant asserts “an at least partially embedded arrangement of the discontinuous conductive elements within the susceptor is clearly implied according to the plain meaning of the claim language.” This assertion is not persuasive or supported by the language of the claims or the specification.   The claims merely recite the susceptor comprises a plurality of discontinuous conductive elements.  There is no requirement the conductive elements are embedded in anything, additionally the specification does not provide any details or description about the conductive elements being embedded in any material. Given the broad language of the claim, the discontinuous conductive elements satisfy the requirement of the susceptor. Because the conductive elements are the susceptor, the plane of the conductive elements would also be a plane of the susceptor.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
April 6, 2022